Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the claims recite “wherein the at least one processor is further configured to: change a frame rate of the display to a target frame rate, and wherein the change of the frame rate comprises: determine whether information for indicating an image data update and the image data are received, and change the frame rate based on whether the information and the image data are received, wherein the DDI is further configured to: output the display data at a first frame rate based on the information and the image data being consecutively received, and output the display data at a second frame rate lower than the first frame rate based on the information not being received” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art (Okamoto et al. (US 2018/0158424); Tripathi et al. (US 2013/0257752): Kim et al. (US 2012/0162159); Pearlstein (US 6,469,744); Kim et al. (US 2013/0106810) discloses of changing a frame rate, however, fail to teach the specifically claimed features as highlighted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
15 February 2022